Exhibit 10.1

 

 

 

COMMON UNIT PURCHASE AGREEMENT

by and among

NATURAL RESOURCE PARTNERS L.P.

and

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

 

Section 1.1

  Definitions      1    ARTICLE II    AGREEMENT TO SELL AND PURCHASE   

Section 2.1

  Sale and Purchase      4   

Section 2.2

  Closing      4   

Section 2.3

  Deliveries by the Partnership      4   

Section 2.4

  Purchaser Deliveries      4   

Section 2.5

  Independent Nature of Purchasers’ Obligations and Rights      5    ARTICLE III
   REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP   

Section 3.1

  Existence      5   

Section 3.2

  Purchased Units; Capitalization      5   

Section 3.3

  No Conflict      5   

Section 3.4

  Authority      6   

Section 3.5

  Approvals      6   

Section 3.6

  Compliance with Laws      6   

Section 3.7

  Due Authorization      7   

Section 3.8

  Valid Issuance; No Options or Preemptive Rights      7   

Section 3.9

  No Registration Rights      7   

Section 3.10

  Periodic Reports      7   

Section 3.11

  Litigation      7   

Section 3.12

  No Side Agreements      8   

Section 3.13

  No Registration Required      8   

Section 3.14

  No Integration      8   

Section 3.15

  MLP Status      8    ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS   

Section 4.1

  Capacity, Authorization and Enforceability      8   

Section 4.2

  No Conflict      8   

Section 4.3

  Certain Fees      9   

Section 4.4

  No Side Agreements      9   

Section 4.5

  Investment      9   

Section 4.6

  Nature of Purchaser      9   

Section 4.7

  Restricted Securities      10   

Section 4.8

  Legend; Restrictive Notation      10   

 

i



--------------------------------------------------------------------------------

ARTICLE V    COVENANTS   

Section 5.1

  Taking of Necessary Action      10   

Section 5.2

  Purchaser Lock-Up      10    ARTICLE VI    INDEMNIFICATION   

Section 6.1

  Indemnification by the Partnership      11   

Section 6.2

  Indemnification by Purchasers      11   

Section 6.3

  Indemnification Procedure      11    ARTICLE VII    MISCELLANEOUS   

Section 7.1

  Certain Special Allocations of Book and Taxable Income      12   

Section 7.2

  Interpretation and Survival of Provisions      13   

Section 7.3

  Survival of Provisions      13   

Section 7.4

  No Waiver; Modifications in Writing      13   

Section 7.5

  Binding Effect; Assignment      14   

Section 7.6

  Communications      14   

Section 7.7

  Removal of Legend      14   

Section 7.8

  Entire Agreement      15   

Section 7.9

  Governing Law      15   

Section 7.10

  Execution in Counterparts      15   

 

Schedule A

     —       List of Purchasers and Commitment Amounts

Schedule B

     —       Notice and Contact Information

Exhibit A

     —       Additional Limited Partner Certificate

 

ii



--------------------------------------------------------------------------------

COMMON UNIT PURCHASE AGREEMENT

This COMMON UNIT PURCHASE AGREEMENT, dated as of January 23, 2013 (this
“Agreement”), is by and among NATURAL RESOURCE PARTNERS L.P., a Delaware limited
partnership (the “Partnership”), and each of the purchasers listed on Schedule A
hereof (each a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, the Partnership desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Partnership, certain common units
representing limited partner interests of the Partnership (“Common Units”) in
accordance with the provisions of this Agreement; and

WHEREAS, the Partnership and the Purchasers are entering into a registration
rights agreement (the “Registration Rights Agreement”), pursuant to which the
Partnership is agreeing to provide the Purchasers with certain registration
rights with respect to the Common Units acquired pursuant hereto.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph.

“Business Day” means a day other than (i) a Saturday or Sunday or (ii) any day
on which banks located in Houston, Texas are authorized or obligated to close.

“Closing” has the meaning specified in Section 2.2.

“Closing Date” has the meaning specified in Section 2.2.

“Commission” means the United States Securities and Exchange Commission.

“Common Unit Price” means $19.8173.



--------------------------------------------------------------------------------

“Common Units” has the meaning specified in the recitals.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“General Partner” means NRP (GP) LP, a Delaware limited partnership.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership, its Subsidiaries or any of their
respective Properties.

“Indemnified Party” has the meaning specified in Section 6.3.

“Indemnifying Party” has the meaning specified in Section 6.3.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including any lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any Property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.

“Managing General Partner” means GP Natural Resource Partners LLC, a Delaware
limited liability company.

“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), business, prospects, assets or results of operations
of the Partnership Entities and their Subsidiaries, taken as a whole, and
(ii) the ability of the Partnership Entities to perform their obligations under
the Operative Documents.

“NYSE” means The New York Stock Exchange, Inc.

“Operating Company” means NRP (Operating) LLC, a Delaware limited liability
company.

 

2



--------------------------------------------------------------------------------

“Operative Documents” means, collectively, this Agreement, the Registration
Rights Agreement and any amendments, supplements, continuations or modifications
thereto.

“Outstanding” has the meaning set forth in the Partnership Agreement.

“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership dated September 20, 2010, including any
amendments thereto.

“Partnership” has the meaning set forth in the introductory paragraph.

“Partnership Entities” and each a “Partnership Entity” means the General
Partner, the Managing General Partner, the Partnership, and the Operating
Company.

“Partnership Related Parties” has the meaning specified in Section 6.2.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

“Per Unit Capital Amount” has the meaning set forth in the Partnership
Agreement.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchased Units” means, with respect to a particular Purchaser, the number of
Common Units equal to the aggregate Purchase Price set forth opposite such
Purchaser’s name under the column titled “Purchase Price” set forth on Schedule
A hereto divided by the Common Unit Price.

“Purchase Price” means, with respect to a particular Purchaser, the amount set
forth opposite such Purchaser’s name under the column titled “Purchase Price”
set forth on Schedule A hereto.

“Purchaser” and “Purchasers” have the meanings set forth in the introductory
paragraph.

“Purchaser Related Parties” has the meaning specified in Section 6.1.

“Registration Rights Agreement” has the meaning set forth in the recitals
hereto.

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Subsidiary” has the meaning set forth in Rule 405 of the rules and regulations
promulgated under the Securities Act.

 

3



--------------------------------------------------------------------------------

“Unrealized Gain” has the meaning set forth in the Partnership Agreement.

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.1 Sale and Purchase. Subject to the terms and conditions hereof, the
Partnership hereby agrees to issue and sell to each Purchaser and each Purchaser
hereby agrees, severally and not jointly, to purchase from the Partnership, its
respective Purchased Units, and each Purchaser agrees, severally and not
jointly, to pay the Partnership the Common Unit Price for each Purchased Unit.
The obligations of each Purchaser under this Agreement are independent of the
obligations of each other Purchaser, and the failure or waiver of performance by
any Purchaser does not excuse performance by any other Purchaser or by the
Partnership.

Section 2.2 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place at the offices of Vinson & Elkins L.L.P., 1001
Fannin Street, Suite 2500, Houston, Texas, or such other location as mutually
agreed by the parties, and upon the first Business Day on which the satisfaction
or waiver of the conditions set forth in Sections 2.3, 2.4 and 2.5 has occurred
(other than those conditions that are by their terms to be satisfied at the
Closing) (the date of such closing, the “Closing Date”).

Section 2.3 Deliveries by the Partnership. At the Closing, subject to the terms
and conditions hereof, the Partnership will deliver, or cause to be delivered,
to each Purchaser:

(a) evidence of issuance of the Purchased Units credited to book-entry accounts
maintained by the transfer agent, bearing the restrictive notation set forth in
Section 4.8, and meeting the requirements of the Partnership Agreement, free and
clear of any Liens, other than transfer restrictions under the Partnership
Agreement and applicable federal and state securities laws;

(b) a certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of the Partnership Entities is in good
standing; and

(c) the Registration Rights Agreement.

Section 2.4 Purchaser Deliveries. At the Closing, subject to the terms and
conditions hereof, each Purchaser will deliver, or cause to be delivered, to the
Partnership:

(a) payment to the Partnership of the Purchase Price set forth opposite such
Purchaser’s name under the column titled “Purchase Price” on Schedule A hereto
by wire transfer of immediately available funds to an account designated by
Partnership;

(b) the Registration Rights Agreement; and

(c) an application requesting admission as an Additional Limited Partner (as
that term is defined in the Partnership Agreement) in substantially the form
attached hereto as Exhibit A, which shall have been duly executed by such
Purchaser.

 

4



--------------------------------------------------------------------------------

Section 2.5 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Operative Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Operative Document. Nothing contained herein or in any other
Operative Document, and no action taken by any Purchaser pursuant thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Operative Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Operative Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership represents and warrants to each Purchaser as follows:

Section 3.1 Existence. Each of the Partnership Entities has been duly formed and
is validly existing as a limited liability company or limited partnership, as
the case may be, in good standing under the laws of its jurisdiction of
formation with all limited liability company or limited partnership power and
authority necessary to own or hold its properties and to conduct the businesses
in which it is engaged, and, in the case of the Managing General Partner, to act
as the general partner of the General Partner, and in the case of the General
Partner, to act as the general partner of the Partnership.

Section 3.2 Purchased Units; Capitalization.

(a) The Purchased Units have those rights, preferences, privileges and
restrictions governing the Common Units as set forth in the Partnership
Agreement.

(b) As of the date hereof and prior to the issuance and sale of the Purchased
Units, the issued and outstanding limited partner interests of the Partnership
consist of 106,027,836 Common Units. All outstanding Common Units and the
limited partner interests represented thereby have been duly authorized and
validly issued in accordance with the Partnership Agreement and are fully paid
(to the extent required under the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

(c) The Common Units are listed on the NYSE, and the Partnership has not
received any notice of delisting. The Purchased Units have been approved for
listing on the NYSE, subject to official notice of issuance.

Section 3.3 No Conflict. None of the offering, issuance and sale by the
Partnership of the Purchased Units and the application of the proceeds
therefrom, the execution, delivery and performance of the Operative Documents by
the Partnership, or the consummation of the transactions contemplated hereby or
thereby (i) conflicts or will conflict with, or constitutes or

 

5



--------------------------------------------------------------------------------

will constitute a violation of, the certificate or agreement of limited
partnership, certificate of formation, limited liability company agreement or
other organizational documents of the Partnership Entities, (ii) conflicts or
will conflict with, or constitutes or will constitute a breach or violation of
or a default under (or an event that, with notice or lapse of time or both,
would constitute such a breach or violation of or default under), any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which any Partnership Entity or any material Subsidiary of a Partnership
Entity is a party, by which any of them is bound or to which any of their
respective properties or assets is subject, (iii) violates or will violate any
statute, law, ordinance, regulation, order, judgment, decree or injunction of
any court or governmental agency or body to which any Partnership Entity or any
material Subsidiary of a Partnership Entity, or any of their respective
properties or assets may be subject or (iv) will result in the creation or
imposition of any Lien upon any property or assets of any Partnership Entity or
any material Subsidiary of any Partnership Entity, which conflicts, breaches,
violations, defaults or Liens, in the case of clauses (ii), (iii) or (iv),
would, individually or in the aggregate, have a Material Adverse Effect.

Section 3.4 Authority. The Partnership has all requisite power and authority to
issue, sell and deliver the Purchased Units, in accordance with and upon the
terms and conditions set forth in this Agreement and the Partnership Agreement.
All partnership or limited liability company action, as the case may be,
required to be taken by the Managing General Partner, the General Partner and
the Partnership for the authorization, issuance, sale and delivery of the
Purchased Units, the execution and delivery of the Operative Documents and the
consummation of the transactions contemplated hereby and thereby has been
validly taken. No approval from the holders of outstanding Common Units is
required under the Partnership Agreement or the rules of the NYSE in connection
with the Partnership’s issuance and sale of the Purchased Units to the
Purchasers.

Section 3.5 Approvals. No permit, consent, approval, authorization, order,
registration, filing or qualification (“consent”) of or with any court,
governmental agency or body having jurisdiction over any of the Partnership
Entities or any material Subsidiary of any Partnership Entity, or any of their
respective properties is required in connection with the offering and sale of
the Purchased Units in the manner contemplated by this Agreement, the execution,
delivery and performance of this Agreement by the Partnership Entities, or the
consummation of the transactions contemplated by this Agreement, except for such
consents (i) required under the Securities Act and state securities or “Blue
Sky” laws or (ii) that, if not obtained, would not, individually or in the
aggregate, have a Material Adverse Effect.

Section 3.6 Compliance with Laws. As of the date hereof, neither the Partnership
nor any of its Subsidiaries is in violation of any Law applicable to the
Partnership or its Subsidiaries, except as would not, individually or in the
aggregate, have a Material Adverse Effect. The Partnership and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not, individually or in the aggregate, have a Material Adverse Effect, and
neither the Partnership nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

Section 3.7 Due Authorization. Each of the Operative Documents has been duly and
validly authorized and has been or, with respect to the Operative Documents to
be delivered at the Closing Date, will be, validly executed and delivered by the
Partnership, the General Partner, or the Managing General Partner, as the case
may be, and constitutes, or will constitute, the legal, valid and binding
obligations of the Partnership, the General Partner, or the Managing General
Partner as the case may be, enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization and
other laws of general applicability relating to or affecting creditors’ rights
and by general principles of equity.

Section 3.8 Valid Issuance; No Options or Preemptive Rights. The Purchased Units
to be issued and sold by the Partnership to each Purchaser hereunder have been
duly authorized in accordance with the Partnership Agreement and, when issued
and delivered against payment therefor pursuant to this Agreement, will be
validly issued in accordance with the Partnership Agreement, fully paid (to the
extent required under the Partnership Agreement) and non-assessable (except as
such nonassessability may be affected by matters described in Sections 17-303,
17-607 and 17-804 of the Delaware LP Act). The holders of outstanding Common
Units are not entitled to statutory, preemptive or other similar contractual
rights to subscribe for Common Units other than as provided in the Partnership
Agreement; and no options, warrants or other rights to purchase, agreements or
other obligations to issue, or rights to convert any obligations into or
exchange any securities for, partnership securities or ownership interests in
the Partnership are outstanding, as provided for in the Partnership Agreement.

Section 3.9 No Registration Rights. Except as contemplated by this Agreement,
the Partnership Agreement and the Registration Rights Agreement, there are no
contracts, agreements or understandings between the Partnership and any Person
granting such Person the right to require the Partnership to file a registration
statement under the Securities Act with respect to any securities of the
Partnership or to require the Partnership to include such securities in any
securities registered or to be registered pursuant to any registration statement
filed by or required to be filed by the Partnership under the Securities Act.

Section 3.10 Periodic Reports. The Partnership has filed all forms, reports,
schedules and statements required to be filed by it under the Exchange Act and
when they were filed with the Commission, each such form, report, schedule and
statement conformed in all material respects to the requirements of the Exchange
Act and did not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading.

Section 3.11 Litigation. As of the date hereof, there are no legal or
governmental proceedings pending to which any Partnership Entity is a party or
to which any Property or asset of any Partnership Entity is subject that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or which challenges the validity of any of the Operative
Documents or the right of any Partnership Entity to enter into any of the
Operative Documents or to consummate the transactions contemplated hereby and
thereby and, to the knowledge of the Partnership, no such proceedings are
threatened by Governmental Authorities or others.

 

7



--------------------------------------------------------------------------------

Section 3.12 No Side Agreements. There are no agreements by, among or between
the Partnership or any of its Affiliates, on the one hand, and any Purchaser or
any of their Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Operative Documents nor promises or
inducements for future transactions between or among any of such parties.

Section 3.13 No Registration Required. Assuming the accuracy of the
representations and warranties of each Purchaser contained in Section 4.5 and
Section 4.6, the issuance and sale of the Purchased Units pursuant to this
Agreement is exempt from registration requirements of the Securities Act, and
neither the Partnership nor, to the knowledge of the Partnership, any authorized
Representative acting on its behalf has taken or will take any action hereafter
that would cause the loss of such exemption.

Section 3.14 No Integration. Neither the Partnership nor any of its Affiliates
have, directly or indirectly through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any “security”
(as defined in the Securities Act of 1933, as amended) that is or will be
integrated with the sale of the Purchased Units in a manner that would require
registration under the Securities Act.

Section 3.15 MLP Status. The Partnership is properly treated as a partnership
for United States federal income tax purposes and more than 90% of the
Partnership’s current gross income is qualifying income under 7704(d) of the
Internal Revenue Code of 1986, as amended.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Partnership that:

Section 4.1 Capacity, Authorization and Enforceability. Such Purchaser has full
legal capacity (and, in the case of any Purchaser that is not a natural person,
all requisite corporate, limited liability company, partnership or other similar
entity power and authority) to execute, deliver and perform its obligations
under this Agreement and the Registration Rights Agreement and to consummate the
transactions contemplated thereby. In the case of any Purchaser that is not a
natural person, the execution, delivery and performance by such Purchaser of
this Agreement and the Registration Rights Agreement has been duly authorized by
all corporate, partnership, limited liability company or other similar action on
the part of such Purchaser. This Agreement and the Registration Rights Agreement
(assuming the due authorization, execution and delivery by the other parties
thereto), constitute the legal, valid and binding obligations of such Purchaser,
enforceable in accordance with their terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar laws
affecting creditors’ rights generally or by general principles of equity,
including principles of commercial reasonableness, fair dealing and good faith.

Section 4.2 No Conflict. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by such Purchaser and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (a) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any

 

8



--------------------------------------------------------------------------------

material agreement to which such Purchaser is a party or by which such Purchaser
is bound or to which any of the property or assets of such Purchaser is subject,
(b) violate any statute, order, rule or regulation of any court or governmental
agency or body having jurisdiction over such Purchaser or the property or assets
of such Purchaser, or (c) if such Purchaser is not a natural person, conflict
with or result in any violation of the provisions of the organizational
documents of such Purchaser, except in the cases of clauses (a) and (b), for
such conflicts, breaches, violations or defaults as would not prevent the
consummation of the transactions contemplated by this Agreement and the
Registration Rights Agreement.

Section 4.3 Certain Fees. No fees or commissions are or will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transaction
contemplated by this Agreement. Such Purchaser agrees that it will indemnify and
hold harmless the Partnership from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser in connection with the purchase of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.

Section 4.4 No Side Agreements. There are no other agreements by, among or
between such Purchaser and any of its Affiliates, on the one hand, and the
Partnership or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Operative Documents nor promises
or inducements for future transactions between or among any of such parties.

Section 4.5 Investment. The Purchased Units are being acquired for such
Purchaser’s own account or the account of its Affiliates, not as a nominee or
agent, and with no present intention of distributing the Purchased Units or any
part thereof, and such Purchaser has no present intention of selling or granting
any participation in or otherwise distributing the same in any transaction in
violation of the securities laws of the United States or any state, without
prejudice, however, to such Purchaser’s right at all times to sell or otherwise
dispose of all or any part of the Purchased Units under a registration statement
under the Securities Act and applicable state securities laws or under an
exemption from such registration available thereunder (including, without
limitation, if available, Rule 144 promulgated thereunder). If such Purchaser
should in the future decide to dispose of any of the Purchased Units, the
Purchaser understands and agrees (a) that it may do so only in compliance with
the Securities Act and applicable state securities law, as then in effect,
including a sale contemplated by any registration statement pursuant to which
such securities are being offered, or pursuant to an exemption from the
Securities Act, and (b) that stop-transfer instructions to that effect will be
in effect with respect to such securities.

Section 4.6 Nature of Purchaser. (a) Such Purchaser is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated by the Commission
pursuant to the Securities Act and (b) by reason of its business and financial
experience, such Purchaser has such knowledge, sophistication and experience in
making similar investments and in business and financial matters generally so as
to be capable of evaluating the merits and risks of the prospective investment
in the Purchased Units, is able to bear the economic risk of such investment
and, at the present time, would be able to afford a complete loss of such
investment.

 

9



--------------------------------------------------------------------------------

Section 4.7 Restricted Securities. Such Purchaser understands that the Purchased
Units are characterized as “restricted securities” under the federal securities
Laws inasmuch as they are being acquired from the Partnership in a transaction
not involving a public offering and that under such Laws and applicable
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances. In this connection, such
Purchaser represents that it is knowledgeable with respect to Rule 144 of the
Commission promulgated under the Securities Act.

Section 4.8 Legend; Restrictive Notation. Such Purchaser understands that the
certificates evidencing the Purchased Units or the book-entry account maintained
by the transfer agent evidencing ownership of the Purchased Units, as
applicable, will bear the legend or restrictive notation required by the
Partnership Agreement as well as the following legend or restrictive notation:
“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”). These securities may not be sold or offered for
sale except pursuant to an effective registration statement under the Securities
Act or pursuant to an exemption from registration thereunder, in each case in
accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

ARTICLE V

COVENANTS

Section 5.1 Taking of Necessary Action. Each of the parties hereto shall use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions between the Partnership and the Purchasers contemplated by this
Agreement related specifically to the acquisition of the Purchased Units.
Without limiting the foregoing, each of the Partnership and each Purchaser shall
use its commercially reasonable efforts to make all filings and obtain all
consents of Governmental Authorities that may be necessary or, in the reasonable
opinion of the other parties, as the case may be, advisable for the consummation
of the transactions contemplated by the Operative Documents.

Section 5.2 Purchaser Lock-Up. For a period commencing on the date hereof and
ending on July 22, 2013 (the “Lock-Up Period”), the Purchaser agrees not to,
directly or indirectly, (a) offer for sale, sell, pledge or otherwise dispose of
(or enter into any transaction or device that is designed to, or could be
expected to, result in the disposition by any person at any time in the future
of) the Purchased Units, (b) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of the Purchased Units, whether any such
transaction described in clause (a) or (b) above is to be settled by delivery of
Common Units or other securities, in cash or otherwise, or (c) publicly disclose
the intention to do any of the foregoing.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Partnership contained herein, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of such representations or warranties to the extent applicable; and
provided further, that no Purchaser Related Party shall be entitled to recover
special, consequential or punitive damages under this Section 6.1.

Section 6.2 Indemnification by Purchasers. Each Purchaser agrees, severally and
not jointly, to indemnify the Partnership, the General Partner and their
respective Representatives (collectively, “Partnership Related Parties”) from,
and hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands, and causes of
action, and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, including, without limitation, the reasonable fees
and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein,
provided that such claim for indemnification relating to a breach of the
representations and warranties is made prior to the expiration of such
representations and warranties; and provided further, that no Partnership
Related Party shall be entitled to recover special, consequential or punitive
damages under this Section 6.2.

Section 6.3 Indemnification Procedure. Promptly after any Partnership Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues

 

11



--------------------------------------------------------------------------------

the same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has failed to assume the defense or employ counsel reasonably acceptable
to the Indemnified Party or (B) if the defendants in any such action include
both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party. The remedies provided for in this Article VI are cumulative
and are not exclusive of any remedies that may be available to a party at law or
in equity or otherwise.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Certain Special Allocations of Book and Taxable Income. To the
extent that the Common Unit Price differs from the Per Unit Capital Amount as of
the Closing Date for a then Outstanding Common Unit after taking into account
the issuance of the Purchased Units, the General Partner intends to specially
allocate Partnership items of book and taxable income, gain, loss or deduction
to the Purchasers so that the Per Unit Capital Amount with respect to their
Purchased Units are equal to the Per Unit Capital Amounts with respect to other
Common Units (and thus to assure fungibility of all Common Units). Such special
allocations will occur upon the earlier to occur of any taxable period of the
Partnership ending upon, or after, (a) an event described in Section 5.5(d) of
the Partnership Agreement or a sale of all or substantially all of the assets of
the Partnership occurring after the date of the issuance of the Purchased Units,
or (b) the transfer of the Purchased Units to a Person that is not an Affiliate
of the Purchaser, in which case, such allocation shall be made only with respect
to the Purchased Units so transferred. To the maximum extent permissible, the
special allocations resulting from clause (a) will be made through allocations
of Unrealized Gain.

 

12



--------------------------------------------------------------------------------

Section 7.2 Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any party has an obligation under the Operative Documents,
the expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by any Purchaser, such action shall be in such Purchaser’s
sole discretion unless otherwise specified in this Agreement. If any provision
in the Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

Section 7.3 Survival of Provisions. The representations and warranties set forth
in Sections 3.1, 3.2, 3.4, 3.7, 3.8, 3.12, 3.13, 4.3, 4.4, 4.5, 4.6, 4.7 and 4.8
hereunder shall survive the execution and delivery of this Agreement
indefinitely, and the other representations and warranties set forth herein
shall survive for a period of twelve (12) months following the Closing Date
regardless of any investigation made by or on behalf of the Partnership or any
Purchaser. The covenants made in this Agreement or any other Operative Document
shall survive the Closing of the transactions described herein and remain
operative and in full force and effect. All indemnification obligations of the
Partnership and the Purchasers pursuant to this Agreement and the provisions of
Article VI shall remain operative and in full force and effect unless such
obligations are expressly terminated in a writing by the parties, regardless of
any purported general termination of this Agreement.

Section 7.4 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

(b) Amendments and Waivers. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other Operative Document shall be effective unless signed by each of the
parties hereto or thereto affected by such amendment, waiver, consent,
modification, or termination. Any amendment, supplement or modification of or to
any provision of this Agreement or any other Operative Document, any waiver of
any provision of this Agreement or any other Operative Document, and any consent
to any departure by the Partnership from the terms of any provision of this

 

13



--------------------------------------------------------------------------------

Agreement or any other Operative Document shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Partnership in any case shall entitle the Partnership to any other or
further notice or demand in similar or other circumstances.

Section 7.5 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon the Partnership, the
Purchasers, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

(b) Assignment of Rights. All or any portion of the rights and obligations of
any Purchaser under this Agreement may be transferred by such Purchaser to any
Affiliate of such Purchaser without the consent of the Partnership by delivery
of an agreement to be bound and a revised Schedule A. No portion of the rights
and obligations of any Purchaser under this Agreement may be transferred by such
Purchaser to a non-Affiliate without the written consent of the Partnership
(which consent shall not be unreasonably withheld by the Partnership).

Section 7.6 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, telecopy, air courier guaranteeing overnight delivery or personal
delivery to the following addresses:

 

  (a) If to any Purchaser:

To the respective address listed on Schedule B hereof

 

  (b) If to the Partnership:

Natural Resource Partners L.P.

601 Jefferson, Suite 3600

Houston, Texas 77002

Attention: Wyatt L. Hogan

Telephone: 713.751.7507

or to such other address as the Partnership or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

Section 7.7 Removal of Legend. The Purchasers may request the Partnership to
remove the legend described in Section 4.8 from the certificates evidencing the
Purchased Units by submitting to the Partnership such certificates, together
with an opinion of counsel to the effect that such legend is no longer required
under the Securities Act or applicable state laws, as the case may be. The
Partnership shall cooperate with the Purchasers to effect the removal of such
legend.

 

14



--------------------------------------------------------------------------------

Section 7.8 Entire Agreement. This Agreement, the other Operative Documents and
the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Operative Documents with respect to the
rights granted by the Partnership or any of its Affiliates or any Purchaser or
any of its Affiliates set forth herein or therein. This Agreement, the other
Operative Documents and the other agreements and documents referred to herein or
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 7.9 Governing Law. This Agreement will be construed in accordance with
and governed by the laws of the State of Delaware.

Section 7.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

[Signature pages follow.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

NATURAL RESOURCE PARTNERS L.P.

By:

  NRP (GP) LP,   its General Partner

By:

  GP NATURAL RESOURCE PARTNERS LLC,   its General Partner

By:

  /s/ Dwight L. Dunlap

Name:

  Dwight L. Dunlap

Title:

  Chief Financial Officer

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: Corbin J. Robertson, Jr.

By:

  /s/ Corbin J. Robertson, Jr.

 

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: Cutlass Collieries LLC

By:

  /s/ Donald R. Holcomb

Name: Donald R. Holcomb

Title: Authorized Person

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: Shadder Investments

By:   Morian Management LLC,   its general partner By:   /s/ S. Reed Morian
Name: S. Reed Morian

Title: Member

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: H.R. Cullen Estate Trust for Corbin J. Robertson, Jr.

By:   /s/ W.E. Robertson Name: W.E. Robertson Title: Co-Trustee By:   /s/
Carroll R. Ray Name: Carroll R. Ray Title: Co-Trustee By:   /s/ Lillie T.
Robertson Name: Lillie T. Robertson Title: Co-Trustee

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: Peter Baumann By:   /s/ Peter Baumann Investor: Alison Baumann By:  
/s/ Alison Baumann

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: Corbin J. Robertson, III By:  

/s/ Corbin J. Robertson, III

 

 

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: William K. Robertson 2009 Family

                Trust

By:   /s/ Cathleen McVeigh  

 

Name:

  Cathleen McVeigh

Title:

  Senior Vice President

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: Christine R. Morenz 2009 Family Trust By:   /s/ Cathleen McVeigh  

 

Name: Cathleen McVeigh

Title: Senior Vice President

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: William K. Robertson By:  

/s/ Willam K. Robertson

 

 

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: Christine R. Morenz By:  

/s/ Christine R. Morenz

 

 

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: Scott Riverbend Farm, Ltd. By:   /s/ W.W. Scott, Jr.  

 

Name: W.W. Scott, Jr.

Title: Authorized Person

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: Corbin J. Robertson, Jr. 1953 Trust By:   /s/ W.E. Robertson  

 

Name: W.E. Robertson

Title: Co-Trustee

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: Wilhelmina E. Robertson By:  

/s/ Wilhelmina E. Robertson

 

 

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: Corbin J. Robertson III 2009 Family

                Trust

By:   /s/ Cathleen McVeigh  

 

Name: Cathleen McVeigh

Title: Senior Vice President

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: Colewood Properties, Inc. By:   /s/ Carroll R. Ray  

 

Name: Carroll R. Ray

Title: President

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: CIII Capital Management, LLC By:   /s/ Corbin J. Robertson, III  

 

Name: Corbin J. Robertson, III

Title: Authorized Person

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: Lillie T. Robertson By:  

/s/ Lillie T. Robertson

 

 

 

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Investor: Carroll R. Ray By:  

/s/ Carrol R. Ray

 

 

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Schedule A – List of Purchasers and Commitment Amounts

 

Purchaser

   Common Units      Purchase Price  

Corbin J. Robertson, Jr.

     832,606       $ 16,500,000   

Cutlass Collieries LLC

     756,914       $ 15,000,000   

Shadder Investments

     403,688       $ 8,000,000   

H.R. Cullen Estate Trust for Corbin J. Robertson, Jr.

     378,457       $ 7,500,000   

Peter and Alison Baumann

     201,844       $ 4,000,000   

Corbin J. Robertson, III

     176,613       $ 3,500,000   

William K. Robertson 2009 Family Trust

     176,613       $ 3,500,000   

Christine R. Morenz 2009 Family Trust

     176,613       $ 3,500,000   

William K. Robertson

     151,383       $ 3,000,000   

Christine R. Morenz

     151,383       $ 3,000,000   

Scott Riverbend Farm, Ltd.

     100,922       $ 2,000,000   

Corbin J. Robertson, Jr. 1953 Trust

     75,691       $ 1,500,000   

Wilhelmina E. Robertson

     50,461       $ 1,000,000   

Corbin J. Robertson III 2009 Family Trust

     50,461       $ 1,000,000   

Colewood Properties, Inc.

     37,846       $ 750,000   

CIII Capital Management, LLC

     25,231       $ 500,000   

Lillie T. Robertson

     25,231       $ 500,000   

Carroll R. Ray

     12,615       $ 250,000      

 

 

    

 

 

 

Total

     3,784,572       $ 75,000,000.00   

Schedule A to the Unit Purchase Agreement



--------------------------------------------------------------------------------

Schedule B – Notice and Contact Information

 

Purchaser

  

Contact Information

Corbin J. Robertson, Jr.    601 Jefferson, #3600, Houston, Texas 77002 Cutlass
Collieries LLC    3801 PGA Blvd., Suite 903, Palm Beach Gardens, Florida 33410
Shadder Investments    300 Jackson Hill Street, Houston, Texas 77007 H.R. Cullen
Estate Trust for Corbin J. Robertson, Jr.    601 Jefferson, #3600, Houston,
Texas 77002 Peter and Alison Baumann    601 Jefferson, #4000, Houston, Texas
77002 Corbin J. Robertson, III    601 Jefferson, #3600, Houston, Texas 77002
William K. Robertson 2009 Family Trust    1100 N King Street, Wilmington,
Delaware 19884 Christine R. Morenz 2009 Family Trust    1100 N King Street,
Wilmington, Delaware 19884 William K. Robertson    601 Jefferson, #3600,
Houston, Texas 77002 Christine R. Morenz    601 Jefferson, #3600, Houston, Texas
77002 Scott Riverbend Farm, Ltd.    2606 W Lane Dr., Houston, Texas 77027-4914
Corbin J. Robertson, Jr. 1953 Trust    601 Jefferson, #3600, Houston, Texas
77002 Wilhelmina E. Robertson    601 Jefferson, #4000, Houston, Texas 77002
Corbin J. Robertson III 2009 Family Trust    1100 N King Street, Wilmington,
Delaware 19884 Colewood Properties, Inc.    601 Jefferson, #4000, Houston, Texas
77002 CIII Capital Management, LLC    601 Jefferson, #3600, Houston, Texas 77002
Lillie T. Robertson    601 Jefferson, #4000, Houston, Texas 77002 Carroll R. Ray
   601 Jefferson, #4000, Houston, Texas 77002

Schedule B to the Unit Purchase Agreement



--------------------------------------------------------------------------------

Exhibit A – Form of Additional Limited Partner Certificate

The undersigned (the “Investor”) hereby applies for issuance in the name of the
Investor of the Common Units evidenced hereby.

The Investor (a) requests admission as an Additional Limited Partner and agrees
to comply with and be bound by, and hereby executes, the Fourth Amended and
Restated Agreement of Limited Partnership of Natural Resource Partners L.P. (the
“Partnership”), as amended, supplemented or restated to the date hereof (the
“Partnership Agreement”), (b) represents and warrants that the Investor has all
right, power and authority and, if an individual, the capacity necessary to
enter into the Partnership Agreement, (c) appoints the General Partner of the
Partnership and, if a Liquidator shall be appointed, the Liquidator of the
Partnership as the Investor’s attorney-in-fact to execute, swear to, acknowledge
and file any document, including, without limitation, the Partnership Agreement
and any amendment thereto and the Certificate of Limited Partnership of the
Partnership and any amendment thereto, necessary or appropriate for the
Investor’s admission as an Additional Limited Partner and as a party to the
Partnership Agreement, (d) gives the powers of attorney provided for in the
Partnership Agreement, and (e) makes the waivers and gives the consents and
approvals contained in the Partnership Agreement. Capitalized terms not defined
herein have the meanings assigned to such terms in the Partnership Agreement.

Date:                                                      

 

 

Social Security or other identifying number

 

 

Signature of Investor

 

Purchase Price including commissions, if any

 

 

Name and Address of Investor

Type of Entity (check one):

 

¨ Individual    ¨ Partnership    ¨ Corporation ¨ Trust    ¨ Other (specify)   

Nationality (check one):

 

¨ U.S. Citizen, Resident or Domestic Entity    ¨ Foreign Corporation    ¨
Non-resident Alien   

If the U.S. Citizen, Resident or Domestic Entity box is checked, the following
certification must be completed.

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Partnership must withhold tax with respect to certain transfers of
property if a holder of an interest in the Partnership is a foreign person. To
inform the Partnership that no withholding is required with respect to the
undersigned interestholder’s interest in it, the undersigned hereby certifies
the following (or, if applicable, certifies the following on behalf of the
interestholder).

 

Exhibit A to the Unit Purchase Agreement



--------------------------------------------------------------------------------

Complete Either A or B:

A. Individual Interestholder

 

  1. I am not a non-resident alien for purposes of U.S. income taxation.

 

  2. My U.S. taxpayer identification number (Social Security Number) is .

 

  3. My home address is .

B. Partnership, Corporation or Other Interestholder

 

  1.             is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Code and Treasury
Regulations).

 

  2. The interestholder’s U.S. employer identification number is             .

 

  3. The interestholder’s office address and place of incorporation (if
applicable) is             .

The interestholder agrees to notify the Partnership within sixty (60) days of
the date the interestholder becomes a foreign person.

The interestholder understands that this certificate may be disclosed to the
Internal Revenue Service by the Partnership and that any false statement
contained herein could be punishable by fine, imprisonment or both.

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete and,
if applicable, I further declare that I have authority to sign this document on
behalf of:

 

 

Name of Interestholder

 

 

Signature and Date

 

 

Title (if applicable)

 

Exhibit A to the Unit Purchase Agreement



--------------------------------------------------------------------------------

Note: If the Investor is a broker, dealer, bank, trust company, clearing
corporation, other nominee holder or an agent of any of the foregoing, and is
holding for the account of any other person, this application should be
completed by an officer thereof or, in the case of a broker or dealer, by a
registered representative who is a member of a registered national securities
exchange or a member of the Financial Industry Regulatory Authority, or, in the
case of any other nominee holder, a person performing a similar function. If the
Investor is a broker, dealer, bank, trust company, clearing corporation, other
nominee owner or an agent of any of the foregoing, the above certification as to
any person for whom the Investor will hold the Common Units shall be made to the
best of the Investor’s knowledge.

 

Exhibit A to the Unit Purchase Agreement